UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 0-22606 (Commission File Number) July 25, 2007 Date of Report (Date of Earliest Event Reported): BRITTON & KOONTZ CAPITAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Mississippi 64-0665423 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 500 Main Street, Natchez, Mississippi39120 (Address of Principal Executive Offices) (Zip Code) (601) 445-5576 Registrant’s Telephone Number, Including Area Code: Check the appropriate box below if the 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On July 25, 2007, Britton & Koontz Capital Corporation (the “Company”) issued a press release reporting the earnings of the Company for the second quarter ended June 30, 2007.A copy of this press release and accompanying financial highlights are furnished as Exhibit 99.1 to this Form 8-K. Item 9.01Financial Statements and Exhibits. (d)Exhibits 99.1 Press Release and accompanying financial highlights issued by Britton & Koontz Capital Corporation dated July 25, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. BRITTON & KOONTZ CAPITAL CORPORATION Date: July 25, 2007 /s/ W. Page Ogden W. Page Ogden Chief Executive Officer Exhibits Index Exhibit Description of Exhibit 99.1 Press Release and accompanying financial highlights issued by Britton & Koontz Capital Corporation dated July 25, 2007.
